DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Papers filed on 04/08/20 and 06/16/20 have been received.   Claims 1-28 are present for examination.   The Information Disclosure Statement has been considered on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, 8 and 28 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by U.S. Patent 8,604,572 issued to Wang et al. (hereinafter referred to as “Wang”).

Regarding claim 5, Wang teaches the magnetoresistance effect element according to claim 1, wherein each of the plurality of magnetic layers (layers 96 in fig. 6; col. 12. ll. 6-22) contains Co.  
Regarding claim 6, Wang teaches the magnetoresistance effect element according to claim 5, wherein each of the plurality of magnetic layers (layers 96 in fig. 6) includes a Co layer at an interface with the non-magnetic insertion layer (layer 98) that is adjacent to each magnetic layer.  
Regarding claim 8, Wang teaches the magnetoresistance effect element according to claim 1, wherein the number of the plurality of magnetic layers (layers 96 in fig. 6) is n ≥ 4, (see col, 12, ll. 13-22) and the plurality of magnetic layers (layer 96) and the plurality of non-magnetic insertion layers (layers 98) have a structure (fig. 6) that includes: the first magnetic layer; a first 
Regarding claim 28, Wang teaches a magnetic memory comprising the magnetoresistance effect element according to claim 1. (See col. 13, ll. 23-29).
                                            
Allowable Subject Matter
Claims 24-25 are allowed.
Claims 2-4, 7, 9-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose magnetoresistance effect elements comprising reference structures including bilayers of magnetic layers and non-magnetic layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

02/17/2021

/SON L MAI/Primary Examiner, Art Unit 2827